Citation Nr: 1243024	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-22 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel syndrome of the left hand, currently rated at 10 percent.

2.  Whether the reduction of the disability evaluation for carpal tunnel syndrome of the right hand, from 30 percent to 10 percent, effective June 1, 2010, was appropriate.

3.  Whether the reduction of the disability evaluation for a residual scar of the right hand, from 10 percent to noncompensable, on March 1, 2011, was appropriate.

4.  Whether the reduction of the disability evaluation for a residual scar of the left hand, from 10 percent to noncompensable, on March 1, 2011, was appropriate.


REPRESENTATION

Appellant represented by:	Christine Coronado, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2009, March 2010, and December 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In the December 2009 rating decision, the RO continued the Veteran's 10 percent disability rating for carpal tunnel syndrome of the left hand.  In the March 2010 rating decision, the RO reduced the Veteran's disability rating for right hand carpal tunnel syndrome from 30 percent to 10 percent, effective June 1, 2010.  In the December 2010 rating decision, the RO  reduced the disability ratings for the residual scars of the left and right hands from 10 percent to noncompensable.

The Veteran's Virtual VA file contains VA medical center treatment records dated after the Veteran was last issued a supplemental statement of the case.  As the additional information does not impact the decision rendered below, there is no need either to seek a waiver of initial RO consideration from the Veteran or to remand for RO review and consideration.  See 38 C.F.R. § 20.1304 (2012).  

The Veteran testified before the undersigned Veterans Law Judge in January 2012 at a Travel Board Hearing.  A transcript of that testimony is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c)(2012).

In a December 2009 rating decision, the Veteran was denied individual unemployability and, in a December 2009 statement, the Veteran noted that she mistakenly made a claim for TDIU and did not wish to go forward with a claim.  Accordingly, the Board will not infer a claim of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of whether the reduction of the evaluations for residual scars of the right hand and of the left hand was proper are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's carpal tunnel syndrome of the left hand is characterized by symptoms best described as mild.

2.  In a March 2010 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected right hand carpal tunnel syndrome, from 30 percent to 10 percent, effective June 1, 2010.

3.  The RO's March 2010 decision to reduce the disability evaluation for right hand carpal tunnel syndrome was not supported by the evidence contained in the record at the time of the reduction.







CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected left hand carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2012).  

2.  The criteria for a reduction of the disability evaluation for right hand carpal tunnel syndrome from 30 percent to 10 percent, effective June 1, 2010, were not met. 38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.124 Diagnostic Code 8515 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

A June 2009 letter satisfied the duty to notify provisions with respect to the Veteran's claims for increase.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an October 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Rating restoration claims is substantially different from rating claims for compensation in that the focus is on the actions of the RO in effectuating the reduction; both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  

Violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown , 5 Vet. App. 413 (1993) (VA is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

The regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  The notice requirements with respect to the rating reduction on appeal were met in a December 2009 notice letter.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; she did not identify any private/VA treatment records pertinent to the appeal which have not been added to the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted in January 2007, July 2009 and June 2011.  The Veteran has not argued, and the record does not reflect, that these examination were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).

Diagnostic Code 8515 provides for a 10 percent rating for mild incomplete paralysis of the median nerve either hand.  A 30 percent rating is warranted for moderate incomplete paralysis for the major hand, these symptoms warrant a 20 percent rating for a minor hand.  A 50 percent rating is warranted for severe incomplete paralysis of the major hand, and a 40 percent rating is warranted for the minor hand.  A 70 percent rating is warranted for complete paralysis of the median nerve for the major hand, with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances, these symptoms warrant a 60 percent rating in the minor hand.  38 C.F.R. § 4.124a , DC 8515.

A note to the rating schedule states the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the "mild" or at most the "moderate" degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

In November 2006, the Veteran submitted a statement in which she requested an increased rating for bilateral carpal tunnel syndrome.  She attached treatment records which included a September 2006 nerve conduction study which demonstrated prolonged distal sensory latencies of the right median nerve and prolonged distal motor latency of the right medial nerve. 

The Veteran was afforded a VA examination in January 2007.  During her examination, she explained that, following carpal tunnel release surgery, her symptoms abated for a while but that they had returned.  She described pain in the right hand much worse than the left.  She complained of numbness and tingling with pain, swelling, and soreness.  She stated that she had a poor grip and that ordinary chores could be difficult.  She denied other neurologic symptoms.  Physical evaluation revealed intact cranial nerves, motor strength was 5 out of 5 in the upper extremities and deep tendon reflexes were 2+ in the upper extremities.  On examination of the hands, there was no evidence of any muscle wasting.  Pinprick and light touch sensation were intact.  Tinel's sign and Phalen's maneuver were positive in the right hand.  

An August 2008 treatment note from private physician Dr. M.H., noted that the Veteran's biggest problem was that her fingers in the right hand were stiff in the morning.  She stated that, after about thirty minutes, her hands loosened up.  She stated that occasionally her hands tingled.  Neurological examination was normal but grip strength was 4 out of 5 in both hands.  Musculoskeletal examination was normal, there was full range of motion.  It was noted that the Veteran received injections in both wrists and that her left wrist was asymptomatic and right wrist hurt very little.  Examination was unremarkable except for a positive Tinel's sign in the right wrist.  

An October 2008 treatment record from Dr. J.W. noted that the Veteran had a nerve conduction study which demonstrated a normal left upper extremity and mild medial neuropathy of the right wrist.  Physical examination revealed good radial pulses bilaterally and some discomfort with wrists flexion and extension.  A diagnosis of possible right carpal tunnel syndrome and bilateral tendonitis of the wrists and hands was given.  

In a December 2008 note from F.W., it was noted that the Veteran's job probably aggravated her carpal tunnel syndrome.  

In a July 2009 statement in support of her claim, the Veteran stated that she continued to have flare-ups of her hand symptoms and that several doctors had told her that there was nothing more they could do.  

A July 2009 report from J.W. noted that the Veteran had full range of motion of the wrists and that there was normal stability of all joints.  Tinel's sign was positive in the right hand.  Phalen's maneuver and the carpal tunnel compression test were negative.  X-rays were reported as appearing normal.  The examiner noted that the Veteran's symptoms were relatively mild and did not interfere with her ability to carry out her activities of daily living or work.  

At her VA examination in July 2009 the Veteran reported that she started having increased pain in the right hand in 2007.  She described flare ups every night and reported the use of a brace at night which was minimally to moderately helpful.  She stated that she worked as an assembly operator at a factory and experienced problems at work secondary to pain.  She noted that she was right-hand dominant.  

Examination of the right wrist revealed no limitation of motion.  Three repetitions of range of motion did not increase pain or decrease motion from the baseline.  The examiner noted a positive Phalen's maneuver positive compression test and positive Tinel's sign.  Sensation was grossly intact in the medial nerve distribution.

Examination of the left wrist revealed no painful motion or restriction of motion at the wrists with full range of motion.  Three repetitions of motion did not increase pain or decrease range of motion from the baseline.  The Veteran had a positive Tinel's sign, positive Phalen's maneuver and positive compression test which caused numbness during these maneuvers in the thumb and index finger.  When not performing these maneuvers, the Veteran had no obvious sensation difficulties and had full sensation to light touch in the medial nerve distribution.

The examiner stated that, bilaterally, the Veteran had no obvious atrophy of the thenar muscles.  X-rays were negative and a diagnosis of recurrent carpal tunnel syndrome, mild, was given.  

In a December 2009 rating decision, the RO proposed to reduce the Veteran's 30 percent disability rating for carpal tunnel syndrome of the right hand.  The RO noted that objective medical findings demonstrated that the Veteran's condition had improved based on findings from the Veteran's most recent VA examination and other treatment records which demonstrated no more than mild symptoms of carpal tunnel syndrome.  The RO noted that a 30 percent disability rating was not warranted without moderate incomplete paralysis of the hand.   

In a December 2009 submission, the Veteran stated that she disagreed with the proposed reduction.  She noted that, while repetitive range of motion testing did not decrease motion, her job required several thousand repetitive uses of the hands.  She further noted that her VA examination was short and that she disagreed with the RO's reliance on the examination.  

In a March 2010 rating decision, the Veteran's disability rating for right hand carpal tunnel syndrome was reduced from 30 percent to 10 percent.  

In a January 2011 private treatment note from Dr. W.B., noted that the Veteran's nerve conduction study revealed abnormalities involving the right hand and a normal study on the left.  Dr. W.B. stated that it seemed that there was less muscle in the right hand compared to the left, especially around the thumb.  The Veteran described having trouble making a fist with the right hand.  She stated that she had some degree of tingling and numbness in both hands but usually worse in the right hand.  Physical examination revealed a grossly intact neurological system.  

In a June 2011 VA examination, the Veteran stated that her symptoms abated for a while but later became progressively worse.  She stated that wore night splints, used Ibuprofen every day and took Gabapentin, but reported that none of this helped.  She complained of swelling, tingling and numbness extending from thumb to web between the second and third fingers, and poor grip strength.  She stated that her symptoms were much worse in the right hand.  She described her symptoms as moderate during the day and severe at times.  She described numbness, aching pain and swelling which was present constantly and aggravated by activity.  

Examination revealed intact cranial nerves, normal motor strength and normal deep tendon reflexes.  The Veteran complained of numbness on the scar of the right wrist but the rest of sensory examination and light touch was intact in the upper extremities.  Position and vibration were intact.  Nerve conduction studies demonstrated normal findings.  It was noted that there was no electrophysiological evidence of a median neuropathy at the wrist on either side.  

Entitlement to an Increased Rating for the Left Hand

The record does not contain evidence of moderate incomplete paralysis of the left median nerve at any point during the appeal.  

While the Veteran's has consistently complained of pain and numbness, the Veteran has manifested, at most, "mild symptoms."  Significantly, the Veteran's nerve conduction studies of the left hand are overwhelmingly normal.  The Veteran's examiners have regularly reported no changes in range of motion with repetitive movement, normal neurological findings and normal findings on x-rays.

No doctor has reported even mild incomplete paralysis, let alone, the moderate incomplete paralysis required for a higher, 30 percent rating.  

The preponderance of the evidence is against the claim for increase; there is no doubt to be resolved; and an increased rating for carpal tunnel syndrome of the left hand is not warranted.  

An extraschedular rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. §3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

No such factors are present.  The symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria and extraschedular consideration is not required.  

The Propriety of the Reduced Rating for Right Hand 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  By a December 2009 rating decision and December 2009 notice letter to the Veteran, the RO satisfied these procedural requirements. 

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based. Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in an March 2010 rating decision, accompanied by a March 2010 notice letter; and the effective date of the reduction was June 1, 2010.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

A reduction may be accomplished when the rating agency determines that there has been material improvement in the Veteran's condition, and, if so, that the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Faust v. West, 13 Vet. App. 342, 350 (2000).  

The record includes medical evidence of symptoms which are, at best, described as mild.  However, the Veteran was granted an increased 30 percent rating in March 2007 based on January 2007 VA examination and a September 2006 private medical report, neither of which identify a moderate incomplete paralysis. Since that time the evidence of record has not demonstrated that the Veteran's condition has materially improved.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The reduction was not appropriate given the facts and medical evidence in this case  and restoration of the 30 percent disability evaluation as of June 1, 2010, is warranted.


ORDER

Entitlement to an increased rating for carpal tunnel syndrome of the left hand is denied.

Restoration of a 30 percent disability evaluation for service-connected right hand carpal tunnel syndrome is granted effective June 1, 2010.


REMAND

In an August 2010 rating decision, VA proposed to reduce the Veteran's disability ratings for residual scars of the right and left hand from 10 percent disabling to noncompensable.  The Veteran filed a timely notice of disagreement (NOD) with the evaluation in September 2010, but did not submit any new evidence within 60 days and the rating was reduced in a December 2010 rating decision.  

A January 2011 report from a private doctor, W.B., indicates the Veteran has reported painful scars and keloid formations were noted.  This information is totally inconsistent with the July 2010 VAX upon which the reduction is based. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to
determine the current manifestations of her bilateral wrist
scars.  The examiner is to provide an opinion, supported by facts and rationale, as to whether the Veteran's disabilities have materially improved since the date the 10 percent ratings were assigned.  The examiner must specifically discuss the findings of the January 2011 report from W.B.

2. Thereafter, readjudicate the claims.  If either of the benefits
 sought remain denied, provide the Veteran and her representative
 with a Statement of the Case and allow an appropriate period
 of time for response.  Then, return the case to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


